Exhibit 10.5


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.




AMENDMENT NO. 6 TO LOAN ORIGINATION AGREEMENT


THIS AMENDMENT NO. 6 TO LOAN ORIGINATION AGREEMENT (this “Amendment”) is made as
of January 31, 2019 (the “Effective Date”) by and between GreenSky, LLC, a
Georgia limited liability company (“Servicer”), and Fifth Third Bank, an
Ohio-chartered, FDIC-insured bank (“Lender”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Loan Origination Agreement (as defined herein).
WITNESSETH:
WHEREAS, Lender and Servicer have previously entered into that certain Loan
Origination Agreement dated as of August 25, 2016, as amended (collectively, the
“Loan Origination Agreement”);
WHEREAS, Lender and Servicer desire to further amend the Loan Origination
Agreement as set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:
1.    Effective as of Effective Date, the Loan Origination Agreement is hereby
amended as follows:
a.    Section 2.01(a) of the Loan Origination Agreement is hereby amended by
adding the following sections at the end thereof:
“(vi)     Servicer and Lender shall comply with all of the terms, conditions and
provisions of Schedule A, Schedule A-1, and Schedule A-2, including, without
limitation, those related to [*****], which are incorporated by reference herein
and made a part hereof.
(vii)     [*****].”
b.    Section 2.03 of the Loan Origination Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:


“Section 2.03    Improper Loans. As Lender's non-exclusive remedy, Servicer
shall immediately reimburse the Lender for any Loan found to be improperly
(under the terms of this Loan Origination Agreement) or illegally (including for
non-compliance with any Law) originated, including Loans that do not comply with
Lender’s Underwriting Criteria (other than a failure to comply with [*****] for
which the remedies are otherwise specified in this Agreement), by paying Lender
an amount equal to the Outstanding Balance of such Loan (except to the extent
that Lender previously has been paid for the receivable attendant to such Loan
pursuant to the Servicing Agreement or otherwise). In addition, [*****]. Lender
shall remain the lender of record for, and continue to own any such Loan
referred to in this Section 2.03, unless the Loan is assigned to another lender
in the GreenSky® Program.”





--------------------------------------------------------------------------------

Exhibit 10.5


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.




c.    Schedule A to the Loan Origination Agreement is hereby amended by adding
the following as a new section to the cover page of such schedule at the end
thereof:
[***Approximately three pages redacted.***]


d.    Schedule A-1 to the Loan Origination Agreement is hereby amended by
deleting the “[*****]” section thereof and substituting the following in lieu
thereof:
“[*****]
A.
[*****].”



e.    Schedule A-1 to the Loan Origination Agreement is hereby amended by
deleting the “[*****]” section thereof and substituting the following in lieu
thereof:
“[*****].”


f.    Schedule A-2 to the Loan Origination Agreement is hereby amended by
deleting the “[*****]” section thereof.
2.    Except as expressly amended hereby, the Loan Origination Agreement shall
remain in full force and effect.
3.    This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.




[Signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SERVICER:


GREENSKY, LLC




By:     /s/ Robert Partlow            
Name:    Robert Partlow
Title:    CFO




    






LENDER:


FIFTH THIRD BANK




By:     /s/ Richard Stein            
Name:    Richard Stein
Title:    EVP - Chief Credit Officer




By:     /s/ Ben Hoffman            
Name:    Ben Hoffman
Title:    SVP





